Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Final Action is in responsive to the Amendment filed on 12/3/2020.  Claims 1, and 8-10 are amended. Claims 1-11 are pending.

Drawings
The Examiner contends that the drawings submitted on 11/2/18 are acceptable for examination proceedings. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kanode et al (US 20110199906 A1) hereinafter Kanode, in view of Katsurahira (US 20110090146 A1).

Regarding claim 1, Kanode discloses a method for managing communication in a system comprising a client entity and a plurality of servers, wherein the client entity is configured to send request messages to one of the servers, and wherein the servers are configured to process a request message received from the client entity and send to the client entity a response message as a result of processing said request message, the method comprising the steps of:
sending, by the client entity, a request message to one of the plurality of servers for processing by the server (send a request message to DSR 100, where the request is destined for the Diameter server) (paragraph [0025]);
computing, by the server receiving the request message, an indicator that indicates a processing load of the server, and including information relating to said indicator into the response message (indicator information, wherein the first Diameter answer message is transmitted by the first Diameter node in response to a request transmitted to the first Diameter node and wherein the error indicator information concerns status of the first Diameter node) (claim 21);
sending, by the server, the response message to the client entity (send the generated answer to the client that originated the request) (paragraph [0052]);
(paragraph [0022]).
Kanode does not explicitly disclose selecting is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers, wherein said selecting is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers. 
In an analogous art Katsurahira discloses selecting is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers, wherein said selecting is made at least on the basis of the stored information relating to one or more indicators for the processing load of one or more of the plurality of servers (select, based on the control information, the necessary information from among multiple types of information stored in the position indicator) (paragraph [0016])).
Therefore, it would have been obvious to a person with an ordinary skill in the art at the time of the invention, to incorporate the teachings disclosed by Katsurahira into the teachings of Kanode.
One would have been motivated to do so, in order to enable intermittently transmit a position indication signal to a tablet at a predetermined timing, as taught by Katsurahira.

Regarding claim 2, Kanode-Katsurahira discloses a method, wherein the indicator is computed from a first information expressing a static processing capacity of (Kanode, paragraph [0055]).

Regarding claim 3, Kanode-Katsurahira discloses a method, wherein the second information comprises information on an internal dynamic load of the server (Kanode, paragraph [0055]).

Regarding claim 4, Kanode-Katsurahira discloses a method, wherein the indicator comprises a numeric figure obtained by computing a ratio between a first numeric figure representing the first information and a second numeric figure representing the second information (Katsurahira, paragraph [0016] and abstract).

Regarding claim 5, Kanode-Katsurahira discloses a method, wherein the figure expressed by the indicator is obtained by further multiplying said ratio by a normalization factor (Kanode, paragraph [0022]).

Regarding claim 6, Kanode-Katsurahira discloses a method, wherein the step of selecting a server from said plurality of servers comprises selecting a server for which the stored information relates to, either, a lowest indicator figure, or a highest indicator figure (Katsurahira, paragraph [0016] and abstract).
..

 (Kanode, paragraph [0019]).

Claim 8 is corresponding system claim, of method claim 1; therefore, is rejected under the same rationale.

Claim 9 is corresponding client claim, of method claim 1; therefore, is rejected under the same rationale.

Claim 10 is corresponding server claim, of method claim 1; therefore, is rejected under the same rationale.

Claim 11 is corresponding storage medium claim, of method claim 1; therefore, is rejected under the same rationale.

Response to Arguments

Applicant's arguments filed on 12/3/20 have been fully considered, but they are not convincing, as it is detailed below.

Regarding the Applicant’s argument that Kanode-Katsurahira does not disclose     “wherein the indicator is computed from a first information expressing a static processing  “indicator information is received from a first Diameter node at a DSR. The error indicator information included in the Diameter answer message is examined, at the DSR, and the error indicator information is used to update status information for routes maintained by the DSR to the first Diameter node” (paragraph [0018]) and (indicator information; examining, at the DSR, the error indicator information included in the first Diameter answer message; and using the error indicator information to update status information for routes maintained by the DSR to the first Diameter node) (Claim 1). Furthermore, computing indicator or any other variable from any data is very well known in the art, see Seng et al (US 20180204078 A1), (computing an indicator representing: [0092] the position of the head [0093] the head posture P.sub.t (the static orientation on 3 axes, pitch, roll, yaw) as illustrated by FIG. 5 according to the points CM.sub.i,t having the highest confidence score, paragraph [0091]-0093]).

Regarding the Applicant’s argument that Kanode-Katsurahira does not disclose     “wherein the indicator comprises a numeric figure obtained by computing a ratio between a first numeric figure representing the first information and a second numeric figure representing the second information,” as recited in Claim 4, the Examiner respectfully disagrees. Furthermore, computing indicator or any other variable from any data is very well known in the art, see Do (US 20180027035 A1), (identifier is associated with one or more of screen aspect ratio and video bit rate) (paragraphs [0021]) (processing load component, a connection load component, and a connection load to processing load ratio component) (paragraph [0036]), (aspect ratio, paragraph [0081]).

Regarding the Applicant’s argument that Kanode-Katsurahira does not disclose     “wherein the figure expressed by the indicator is obtained by further multiplying said ratio by a normalization factor,” as recited in Claim 5, the Examiner respectfully disagrees. In addition to what was provided in the office action, obtaining indicator by further multiplying said ratio by a normalization factor is very well known in the art, see Seng et al (US 20180204078 A1), (computing an indicator representing: [0092] the position of the head [0093] the head posture P.sub.t (the static orientation on 3 axes, pitch, roll, yaw) as illustrated by FIG. 5 according to the points CM.sub.i,t having the highest confidence score) ( paragraphs [0091]-0093]).

Regarding the Applicant’s argument that Kanode-Katsurahira does not disclose     “wherein the step of selecting a server from said plurality of servers comprises selecting a server for which the stored information relates to, either, a lowest indicator figure, or a highest indicator figure,” as recited in Claim 6, the Examiner respectfully disagrees. Furthermore, selecting a server from said plurality of servers is very well known in the art, see Do (US 20180027035 A1), (selecting means can include any or a combination of discrete electronic components, discrete logic circuit(s) having logic gates for implementing logic functions upon data signals, an application specific integrated circuit having appropriate logic gates, a programmable gate array(s) (PGA), a field programmable gate array (FPGA), and so on.), (paragraph [0150]).


Conclusion
Applicant's arguments filed 12/3/20 have been fully considered but they are not convincing. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tesfay Yohannes whose telephone number is (571) 270-7528. The examiner can normally be reached on M-F 8am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TESFAY YOHANNES/ 2/15/21Primary Examiner, Art Unit 2441